DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1, 3 are objected to because of the following informalities:  
Claim 1 discloses recording medium having a non-contact tag. But the display medium is disclosed (see paragraph 51) as having the non-contact tag.

Claim 3 discloses “the display medium” which lacks antecedent basis.

Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20070139711 to Miyata in view of US Patent Application Publication Pub. No. US 20100027069 to Ogishima further in view of US Patent Application Publication Pub. No. US 20040179228 to McCluskey.

     Regarding claim 1, Miyata discloses a method for controlling a printer to print on a recording medium having a non-contact tag by a processor of the printer (paragraph 60, 65; printing on medium having tag; paragraph 55; printer includes CPU 61), comprising:
        placing the recording medium on a placement area of the printer (paragraph 52, 71, 74; display sheet 300 (recording medium) is placed over the tag reader 39 arranged under sheet 300; Fig. 2 shows placement area above reader 39 provided on housing of the printer device 1);
     reading, from the tag, a plurality of pieces of identification information each for identifying a specific image (paragraph 60-63, 66; the tag number is read by reader 16 from tag 302 for all the images i=0 until number of images; paragraph 40, 60, 63, 66; tag number (identification information) is assigned for each image 303; the tag number information for all the images is stored in the RFID tag 302; );
     detecting whether any one of a plurality operation buttons provided on the printer has been pressed by a user (paragraph 56, 71; enter key, cancel key (operation buttons) provided on printer; if user presses enter key in Fig. 13 to accept printing of image is detected in step s33);
      acquiring, the specific image corresponding the one of plurality of pieces of identification information selected by the pressed operation button (paragraph 71-74; original image data read from tag 303 (storage device) is acquired when the corresponding image is selected by enter key; selected image is associated with one of plural tag number (identification information)); and
     printing the specific image on the recording medium (paragraph 71-74; selected image for printing in s35 is printed on sheet).
Miyata discloses reading, from the tag, a plurality of pieces of identification information. However Miyata does not disclose wireless reading, from the non-contact tag, identification information;
acquiring, from a storage device provided in the printer, the specific image corresponding the one of plurality of pieces of identification information.
       Ogishima discloses wireless reading, from the non-contact tag, identification information (paragraph 33, 51, 59-60, 64-66; RFID 18 of printer reads non-contact (wireless) tag 52 to obtain user ID (identification));
acquiring, from a storage device provided in the printer, the specific image corresponding the one of plurality of pieces of identification information (paragraph 37-38, 55, 58-60, 64-66; print job corresponding to read user ID (one from plurality of user IDs shown in Fig. 5) from tag is obtained from table 61 in printer RAM 13 and printed).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Miyata as taught by Ogishima to provide acquisition of print data based on identification from tag.
        The motivation to combine the references is to provide printing of print jobs based on detected identification by reading tag information automatically so as to minimize the amount of work done by user for printing and further provide faster printing time (paragraph 10-11, 37-38, 55, 58-60, 64-66).


However Miyata does not disclose wherein the pressed operation button is corresponding to one of plurality of pieces of identification information;
acquiring, from a storage device, the specific image corresponding the one of plurality of pieces of identification information selected by the pressed operation button.
        McCluskey discloses wherein the pressed operation button is corresponding to one of plurality of pieces of identification information (paragraph 30, 32, 43-44, 56; pressed input key used to select one of image numbers (identification); if image numbers are integers (1-9) then one of input key can be associated with one of plural image number);
acquiring, from a storage device, the specific image corresponding the one of plurality of pieces of identification information selected by the pressed operation button (paragraph 32; selected image selected by pressed input unit 204 is acquired from memory card and printed).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Miyata as taught by McCluskey to provide selection of image data for printing using buttons/keys.
        The motivation to combine the references is to simplify the image printing process by using input keys for selecting image data based on their identifier for printing instead of going through all the pictures to determine whether to print image or not (paragraph 30, 32, 43-44, 56).



      Regarding claim 2, Ogishima discloses the method of claim 1, wherein the storage device stores a plurality of image data comprising a specific image data representing the specific image and correspondence information indicating a correspondence relationship between the plurality of image data and a plurality of pieces of identification information for identifying the plurality of image data respectively (paragraph 37-38; RAM 13 includes table 61 that stores plural print data associated with plural user IDs (identification) used for identifying print data; paragraph 37-38, 55, 58-60, 64-66; print job corresponding to read user ID).

       Regarding claim 3, Miyata discloses the method according to claim 1, wherein displaying a plurality of images including the specific image on the display medium (paragraph 68-73; display medium 300 displays plural images including one of selected image for printing).



       Regarding claim 4, McCluskey discloses the method according to claim 3, wherein displaying, on the display medium, a plurality of first identifiers respectively associated with the plurality of images (paragraph 30, 32, 43-44, 56; if image numbers are integers (1-9) (paragraph 56; “less than two digits”); paragraph 32; plural image numbers associated with images on index page (display medium) ); and Ogishima discloses
displaying, by the plurality of operation buttons, respectively a plurality of second identifiers (paragraph 34; panel 17 includes numeric keys which display numeral (second identifiers) for each keys) by inherency since numeric keys must display the numerals corresponding to keys. Further McCluskey discloses second identifiers respectively corresponding to the plurality of first identifiers (paragraph 32; selected image selected by pressed input unit 204 is acquired from memory card and printed; since input key is associated with image number, the second identifier for the input key is associated with first identifier). 


        Regarding claim 5, McCluskey discloses the method according to claim 4, wherein each of the plurality of first identifiers and the plurality of second identifiers comprises at least one of a character, a number, a symbol, and a graph (paragraph 56; numeric image indicator less than two digits number (1-9) for first identifier) in view of Ogishima discloses second identifier being numerals input key (paragraph 34; panel 17 includes numeric keys (1-9) which display numeral (second identifiers) for each keys). 





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

06/03/2022